954 A.2d 568 (2008)
SOCIETY CREATED TO REDUCE URBAN BLIGHT (SCRUB), Mary Tracy, Wecaccoe CDC, Whitman Council, Fred Druding and Jovida Hill, Petitioners
v.
ZONING HEARING BOARD OF ADJUSTMENT OF The CITY OF PHILADELPHIA, City of Philadelphia, BDB Company and Keystone Outdoor Advertising, Respondents.
No. 206 EAL 2008.
Supreme Court of Pennsylvania.
July 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of July 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioners are:
(1) Did the Honorable Gary Glazer and the Commonwealth Court err in quashing the appeal of petitioners, SCRUB, et al., on the issue of standing for the following reasons?:
A.) Did the petitioners have standing to appeal both as taxpayers pursuant to Zoning Ordinance 14-1708 and also as aggrieved persons, either individually or because of their members?
B.) Did the petitioners have standing to appeal since they participated in the hearings before the Philadelphia zoning Board of Adjustment?
C.) Did the Petitioner civic groups (SCRUB, Weccacoe CDC, and Whitman Council) have standing since one of their purposes was to prevent illegal billboard signs from being erected in violation of Philadelphia Zoning Ordinances and each civic organization *569 had been active for years in promoting community development and opposing illegal sins?
D.) Did Pennsylvania Statute 53 P.S. § 13131.1 not remove taxpayer standing?
E.) Was Pennsylvania Statute 53 P.S. § 13131.1 unconstitutional since it violated the one subject rule under Article III, Section 3 of the Pennsylvania Constitution?
F.) Did Pennsylvania Statute 53 P.S. § 13131.1 not supersede Philadelphia zoning Ordinance 14-1708(1) since the Philadelphia zoning Ordinance is based on the grant of Home Rule authority within the policing powers and on a uniquely local issues?  Judge Glazer held there was no standing and quashed the appeals. The Commonwealth Court affirmed.
This matter is to be argued with, Spahn v. Zoning Board of Adjustment, City of Philadelphia and R.G. Woodstock Associates, LLC, Nos. 25 & 26 EAP 2008 and SCRUB v. Zoning Board of Adjustment, City of Philadelphia, No. 27 EAP 2008.